Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Skinner (U.S. 2014/0126331A1), in view of Lee et al. (U.S. 2017/0167249A1) and Jin et al. (U.S. 2017/0260846A1).
Regarding claim 1, Skinner discloses a wellbore installation (10, fig. 1) comprising: a plurality of downhole devices (12, refer to para 0031: multiple downhole devices 12 may be positioned at different locations in the well) installed in a petroleum well (16), the plurality of downhole devices (12) including a first downhole device (12) and a second downhole device (12; refer to para 0031); a fiber optic cable (22, 38, refer to para 0032) in the petroleum well (see figs. 1-2); and a topside controller (36), wherein 
wherein the topside controller (36) is configured to receive the sound signal (24, refer to para 0028), 
Skinner further teaches that the first and second downhole devices (12) transmit signals (24) by the corresponding sensors to the top controller (refer to para 0042).
However, Skinner is silent to wherein the sound signal from each of the first and second downhole devices includes an identifiable signature, wherein the top controller is configured to distinguish whether the sound signal is from the first downhole device or the second downhole device based on the identifiable signature, and wherein the identifiable signature comprises at least one of a sound at a unique frequency and a sound signal transmitted in a unique sequence.  
Lee et al. teach a first and second downhole device (44, fig. 2) for transmitting downhole information to a top processor/controller (36, fig. 1). The processor/controller (36, fig. 1) is configured to differentiate/distinguish whether the sound signal is from the first downhole device or the second downhole device (refer to para 0061 and 0071) based on an identifiable signature, and wherein the identifiable signature comprises at least one of a sound at a unique frequency (refer to para 0044) and a sound signal transmitted in a unique sequence (para 0034 and 0044: time of detection).  

However, the combination of Skinner and Lee et al. fail to teach the fiber optic cable also functions as distributed temperature sensing (DTS).
Jin et al. teach a method for combining DAS and DTS for increase measurements accuracy of borehole temperature (refer to abstract and para 0024), wherein both DAS and DTS are combined on the same fiber optic cable (refer to para 0072). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Skinner and Lee et al. to have the fiber optic cable also functions as distributed temperature sensing (DTS), as taught by Jin et al. for accurately estimating borehole temperature. 
Regarding claim 2, the combination of Skinner, Lee et al. and Jin et al. teach all the features of this claim as applied to claim 1 above; Skinner further discloses wherein each of the first and second downhole devices (12) is configured to output a 
Regarding claim 3, the combination of Skinner, Lee et al. and Jin et al. teach all the features of this claim as applied to claim 1 above; Skinner further discloses wherein the sensor (32) is a pressure sensor (refer to paragraphs 0019 and 0027).  
Regarding claim 4, the combination of Skinner, Lee et al. and Jin et al. teach all the features of this claim as applied to claim 2 above; Skinner further discloses wherein the input which the sensor is configured to receive is a pressure sequence (paragraphs 0015 and 0019: the well tool could be triggered to send data on command, wherein the command could be transmitted by applying a series of pressure fluctuations (positive and negative) to the well, which could be received by the pressure sensor of the well tool).  
Regarding claim 6, the combination of Skinner, Lee et al. and Jin et al. teach all the features of this claim as applied to claim 1 above; Skinner further discloses wherein the power source (30) is a battery (refer to paragraphs 0013 and 0025).
Regarding claim 7, the combination of Skinner, Lee et al. and Jin et al. teach all the features of this claim as applied to claim 1 above; Skinner further discloses wherein at least one of the first and second downhole devices (12) is configured for installation in a production tubing (14, see fig. 1).   
Regarding claim 9, the combination of Skinner, Lee et al. and Jin et al. teach all the features of this claim as applied to claim 1 above; Skinner further discloses a method of communicating a sound signal (24) between a downhole device (12, fig. 1) in a well (16) and a topside controller (36, refer to paragraphs 0029 and 0039), comprising 
Regarding claim 10, the combination of Skinner, Lee et al. and Jin et al. teach all the features of this claim as applied to claim 9 above; Lee et al. teach transmitting an input signal from the topside controller (topside controller 36 comprises signal source 38, para 0019) to at least one of the first and second downhole devices (44; refer to abstract and para 0019).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the topside controller of Skinner to include transmitting an input signal from the topside controller to at least one of the first and second downhole devices, since it’s known to transmit input signal from topside controller to downhole devices for acoustic sensing and communication.
Regarding claim 12, the combination of Skinner, Lee et al. and Jin et al. teach all the features of this claim as applied to claim 10 above; Skinner further discloses wherein the input signal is a pressure sequence (see rejection of claim 4 above and refer to para 0015 and 0019).  
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Skinner (U.S. 2014/0126331A1), in view of Lee et al. (U.S. 2017/0167249A1) and Jin et al. (U.S. 2017/0260846A1) as applied to claim 9 above, and further in view of Ramos et al. (U.S. 2006/0157239A1).

However the combination fail to teach activating an action module in at least one of the first and second downhole devices, wherein the step of activating the action module comprises activating the action module in response to the input signal, wherein the step of activating the action module comprises opening or closing a valve.
Ramos et al. disclose a system comprising an optical fiber (302, fig. 16) coupled to a converter (304) that converts light energy to electrical or mechanical power. The converter is coupled to a valve (306) to control operation of the valve such as opening or closing (refer to paragraph 0073). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Skinner, Lee et al., Jin et al., and Ramos et al. before him or her to include the step of activating an action module in the downhole device comprising activating the action module in response to the input signal, wherein the step of activating an action module in the downhole device comprising opening or closing a valve, as taught by Ramos et al., for actuating downhole tools such as valves in response to input signal from surface.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Skinner (U.S. 2014/0126331A1), in view of Lee et al. (U.S. 2017/0167249A1) and Jin et al. (U.S. 2017/0260846A1) as applied to claim 1 above, and further in view of Vineger et al. (U.S. 2002/0029883A1). 

Vineger et al. teach a system and method for fluid flow optimization, the system comprises a gas lift valve (132, fig. 4) disposed in an enlarged pocket (100) of a tubing string (26). The enlarged pocket comprises at least one acoustic sensor (113) and pressure sensors (112, 118) coupled to an electronics module/controller (106) for communication and power. A plurality of sensors are used in conjunction with electronics module (106) to control operation of the gas lift valve (132, refer to para 0102). By determining the acoustic signature of the fluid, a flow regime can be identified and adjustments can be made to optimize the fluid flow (para 0102). A surface computer (44) continuously analyze the downhole data to compute an optimum gas-lift flow rate (para 0124). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Skinner, Lee et al., Jin et al., and Vinegar et al. before him or her to have the device be a gas lift valve, for fluid flow optimization. 
Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on at least one of the references applied in the prior rejection of record for any teaching or matter specifically challenged 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.A/
02/21/2022



/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672